Name: Commission Regulation (EEC) No 2012/85 of 19 July 1985 introducing a countervailing charge on cherries originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/32 Official Journal of the European Communities 20 . 7. 85 COMMISSION REGULATION (EEC) No 2012/85 of 19 July 1985 introducing a countervailing charge on cherries originating in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for cherries originating in Bulgaria, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these cherries Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (6), as last amended by Regulation (EEC) No 855/84 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 784/85 of 27 March 1985 fixing for the 1985 marketing year the reference prices for cherries (3) fixed the reference price for products of class I for the month of July at 109,72 ECU per 100 kilograms- net ; HAS ADOPTED THIS REGULATION : Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 1 A countervailing charge of 34,65 ECU per 100 kilo ­ grams net is applied to cherries (subheading 08.07 C of the Common Customs Tariff) originating in Bulgaria. Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8/74 (4), as last amended by Regula ­ tion (EEC) No 31 10/83 the prices to be taken into Article 2 This Regulation shall enter into force on 23 July 1985.(') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 130, 16 . 5. 1984, p. 1 . 0 OJ No L 88, 28 . 3 . 1985, p. 26. 0 OJ No L 220, 10 . 8 . 1974, p. 20. (4 OJ No L 303, 5. 11 . 1983, p. 5. (*) OJ No L 106, 12. 5 . 1971 , p . 1 . f) OJ No L 90, 1 . 4. 1984, p. 1 . 20 . 7. 85 Official Journal of the European Communities No L 188/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1985. For the Commission Frans ANDRIESSEN Vice-President